     Case 1:17-bk-13196-MT      Doc 81 Filed 12/08/20 Entered 12/08/20 15:59:19               Desc
                                 Main Document Page 1 of 2



1    Steven L. Bryson, Esq.
     LAW OFFICE OF STEVEN L. BRYSON
2    11150 W. Olympic Blvd., Ste. 1120
     Los Angeles, CA 90064                                         FILED & ENTERED
3    (310) 477-4555 – phone
     (310) 473-4556 – fax
4    office@stevebryson.com                                               DEC 08 2020
     Bar #86014
5    Attorney for Debtor
                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
6                                                                    BY fisherl    DEPUTY CLERK


7
8                           UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
9
10   In re:                                     )   Chapter 13
                                                )   Case No.: 1:17-bk-13196-MT
11                                              )
                                                )   ORDER GRANTING DEBTOR’S MOTION
12   ISAAC NESSIM AZOULAY,                      )   FOR AN ORDER TO SHOW CAUSE RE:
                                                )   CIVIL CONTEMPT AND FOR AN ORDER
13                               Debtor.        )   HOLDING ELEONOR GOLDRING IN
                                                )   CIVIL CONTEMPT
14                                              )
                                                )   Date: 1/21/2021
15                                              )   Time: 10:00am
                                                )   Courtroom: 302 (Via Zoom.gov)
16                                              )
                                                )   [DEBTOR’S NOTICE OF MOTION AND
17                                              )   MOTION FOR AN ORDER TO SHOW
                                                )   CAUSE RE: CIVIL CONTEMPT FILED
18                                              )   CONCURRANTLY HEREWITH]
                                                )
19
20            THE COURT, having considered all pleadings submitted regarding the Debtor’s
21   Motion for an Order to Show Cause why Eleonor Goldring should not be (1) held in civil
22   contempt for failing to comply with the co-debtor stay under 11 U.S.C. §1301(a) of the
23   Bankruptcy Code; (2) ordered to pay monetary sanctions to the Debtor in an amount to
24   be determined for actual and punitive damages; and (3) ordering Eleonor Goldring to
25   take affirmative steps to vacate any and all collection actions taken by her which
26   violated the co-debtor stay provisions of the Bankruptcy Code, and specifically taken
27   against the Debtor and his spouse, Hanna Bick, in Superior Court Case No. 20
28   VESC00353;
      Order Granting Debtor’s Motion for an Order to Show Cause Re: Civil Contempt and for

                      an Order Holding Eleonor Goldring in Civil Contempt - 1
     Case 1:17-bk-13196-MT         Doc 81 Filed 12/08/20 Entered 12/08/20 15:59:19       Desc
                                    Main Document Page 2 of 2



1    IT IS HEREBY ORDERED that the Motion is granted as follows:
2       1. Eleonor Goldring shall appear in Courtroom 302 of the United States Bankruptcy
3    Court by telephone or ZoomGov, as directed by the Court, pursuant to Revised Interim
4    Procedures re: Covid-19, and show cause (“OSC”) why she should not be (1) held in
5    civil contempt for willfully violating the co-debtor stay provisions of 11 U.S.C. §1301(a)
6    of the Bankruptcy Code, (2) ordered to pay the Debtor actual and punitive damages in
7    an amount to be determined, and (3) ordered to take affirmative steps to vacate any and
8    all collection actions taken by her against the Debtor and his spouse Hanna Bick which
9    violated the co-debtor stay provisions of the Bankruptcy Code, and specifically taken
10   against the Debtor and his spouse Hanna Bick in Superior Court Case No. 20
11   VESC00353.
12      2. Any response by Eleonor Goldring to the OSC must be filed and served on
13   Debtor’s counsel of record and the Court by 1/07/2021.

14      3. Any reply by the Debtor to Eleonor Goldring’s response to the OSC must be filed

15   and served on her and the Court by 1/14/2021.

16                                              ###

17
18
19
20
21
22
23
24
          Date: December 8, 2020
25
26
27
28
      Order Granting Debtor’s Motion for an Order to Show Cause Re: Civil Contempt and for

                     an Order Holding Eleonor Goldring in Civil Contempt - 2
